NOTE: This order is nonprecedential.


  mniteb ~tate5 <!Court of ~eaI5
      for !be jfeberaI (!Circuit

                   REX T. NELSON,
                      Petitioner,
                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                        2010-3152


   Petition for review of the Merit Systems Protection
Board in case no. CH07520BOBll-I-2.


                      ON MOTION


                       ORDER
    Upon consideration of the unopposed motion to reform
the official caption to designate the Merit Systems Protec-
tion Board as the respondent,
    IT Is ORDERED THAT:
    (1) The motion is granted. The revised official cap-
tion is reflected above.
    (2) The Board should calculate its brief due date from
the date of filing of this order.
NELSON V. MSPB                                          2

                            FOR THE COURT


      SEP 222010            /s/ Jan Horbaly
        Date                Jan Horbaly
                            Clerk
cc: Rex T. Nelson
    Lauren S. Moore, Esq.
    Sara B. Rearden, Esq.
s20

                                u.s. COUJ~~PrALS FOR
                                  THE FEDERAL CIRCUIT

                                    SEP 22 l010
                                     JAN HQRBALY
                                         CLERK